     Case 2:21-cv-01009-RFB-VCF Document 18 Filed 08/04/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC., FIDELITY
     NATIONAL TITLE INSURANCE COMPANY, and FIDELITY
12   NATIONAL TITLE AGENCY OF NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                UNITED STATES DISTRICT COURT
17
                                          DISTRICT OF NEVADA
18
       WELLS FARGO BANK, N.A.,                          Case No.: 2:21-cv-01009-RFB-VCF
19
                             Plaintiff,                 STIPULATION AND ORDER TO
20                                                      EXTEND TIME TO RESPOND TO
                      vs.                               COMPLAINT
21
       FIDELITY NATIONAL TITLE GROUP,                  SECOND REQUEST
22     INC. et al.,
23                           Defendants.
24

25
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”), Fidelity National

26
     Title Insurance Company (“Fidelity”), and Fidelity National Title Agency of Nevada, Inc.

27   (“Fidelity Agency”) (collectively “Defendants”) and plaintiff Wells Fargo Bank National

28   Association (“Wells Fargo”), by and through their respective attorneys of record, which hereby

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
      Case 2:21-cv-01009-RFB-VCF Document 18 Filed 08/04/21 Page 2 of 3



1    agree and stipulate as follows:
2           1.      On May 25, 2021 Wells Fargo filed its complaint in the Eighth Judicial District
3    Court for the State of Nevada;
4           2.      On May 26, 2021, Fidelity removed the instant case to the United States District
5    Court for the State of Nevada (ECF No. 1);
6           3.      On June 28, 2021, the Court granted the Parties’ first stipulation extending the time
7    for Defendants to file their respective responses to Wells Fargo’s complaint through and including
8    Friday, August 6, 2021 (ECF No. 13);
9           4.      Counsel for Defendants request a 32-day extension, through and including
10   Tuesday, September 7, 2021 for Defendants to file their respective responses to Wells Fargo’s
11   complaint to afford Defendants’ counsel additional time to review and respond to Wells Fargo’s
12   complaint.
13          5.      Counsel for Wells Fargo does not oppose the requested extension;
14          6.      This is the second request for an extension made by counsel for Defendants, which
15   is made in good faith and not for the purposes of delay.
16          7.      This stipulation is entered into without waiving any of Defendants’ objections
17   under Fed. R. Civ. P. 12.
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:21-cv-01009-RFB-VCF Document 18 Filed 08/04/21 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
2    complaint are hereby extended through and including Tuesday, September 7, 2021.
3    Dated: July 29, 2021                         SINCLAIR BRAUN LLP
4

5                                                 By:     /s/-Kevin S. Sinclair
                                                        KEVIN S. SINCLAIR
6                                                       Attorneys for Defendants
                                                        FIDELITY NATIONAL TITLE GROUP,
7                                                       INC., FIDELITY NATIONAL TITLE
                                                        INSURANCE COMPANY, and FIDELITY
8                                                       NATIONAL TITLE AGENCY OF NEVADA,
                                                        INC.
9
     Dated: July 29, 2021                         WRIGHT FINLAY & ZAK, LLP
10

11
                                                  By:    /s/-Darren T. Brennre
12
                                                        DARREN T. BRENNER
                                                        Attorneys for Plaintiff
13
                                                        WELLS FARGO BANK NATIONAL
                                                        ASSOCIATION.
14

15   IT IS SO ORDERED.

16          Dated this 4th day of August, 2021.

17                                                __________________________________________
                                                  CAM FERENBACH
18                                                UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
